Citation Nr: 0026180	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-08 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic encephalopathy with anxiety disorder, 
currently rated as 50 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to January 1946.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating decision 
by the RO.  

The case was remanded by the Board to the RO in February 1997 
for additional development of the record.  

The RO thereafter, in a January 1998 rating decision, 
recharacterized the veteran's disability to that of post-
traumatic encephalopathy with anxiety disorder and increased 
the rating to 50 percent, effective on December 20, 1993.  In 
addition, the RO assigned a separated 10 percent rating for a 
service-connected left central seventh cranial nerve 
abnormality, effective on December 20, 1993.  

The Board notes that the veteran's claim for a total 
compensation rating based on individual unemployability 
(TDIU) was denied in an April 1999 RO rating decision.  In an 
April 1999 VA Form 9, the veteran again claimed entitlement 
to TDIU.  As this matter has not been developed for appellate 
review, it is referred back to the RO for appropriate action.  





FINDING OF FACT

The veteran's service-connected post-traumatic encephalopathy 
with anxiety disorder is shown to be manifested by headaches, 
anxiety and decreased cognitive skills; more than 
considerable social and industrial impairment or occupational 
and social impairment with reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships is not demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected post-traumatic 
encephalopathy with anxiety disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.7, 4.132 including Diagnostic Code 9304 (1996); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9304 
(1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

Historically, in October 1994, the RO granted service 
connection and assigned a 10 percent rating for chronic post-
traumatic headache syndrome, effective on December 20, 1993.  

In October 1995, the veteran claimed that the service-
connected post-traumatic headache syndrome had worsened in 
severity.  

The veteran was afforded a VA examination in May 1996.  On 
mental status examination, the veteran spoke slowly and 
required a great deal of time to answer questions.  He was 
able to recall Clinton and Bush, and then no other presidents 
except for Truman.  The veteran had a superficial knowledge 
of current events.  He remembered 1:3 short term memory 
recall items after one minute.  He could not state the days 
of the week in reverse correctly.  He could not add 5+11 
correctly.  Cranial nerve examination was unremarkable.  
Cerebellar examination showed mild finger to nose dysmetria 
and slow rapid alternating movements bilaterally.  Impression 
was that of post-traumatic encephalopathy with decreased 
cognitive skills, chronic headaches and pain.  The findings 
could be all consistent with prior head injury.  The veteran 
seemed to be moderately disabled with those problems.  

The veteran was afforded VA examinations in April 1997.  
During the VA examination for brain diseases/injures, the 
veteran complained of severe headaches.  The veteran 
indicated that the headaches are accompanied by dizziness, 
eye blinking and dark spots in his vision.  The veteran 
reported that the pain is so bad at times that it increases 
with talking.  The veteran reported very intermittent sleep, 
that the pain was worse when he lied down.  On physical 
examination, the discs were flat, cranial nerves, mild left 
central 7th, mild right field cut, and a ptosis bilaterally.  
Motor was 5/5 except for the intrinsics of the hands, 3/5 
sensory intact to pin, position.  Deep reflexes were 1-2+.  
Toes were downgoing.  Gait was slow and bradykinetic.  He had 
a tremor in his hands which increased with intention, but was 
present at rest.  He had no right-left confusion, no finger 
agnosia, orientation was 8/8, attention was 5/7, learning was 
3/4, arithmetic calculations were 1/4, abstractions were 0/3, 
information was 3/4, construction was 2/4, and recall was 
0/4.  

The diagnosis was that of post-traumatic encephalopathy and 
post-traumatic headache (status post concussion).  The 
examiner opined that the veteran's headache was associated 
with his head trauma.  The examiner noted that the veteran 
also had neurologic signs including a mild left central 7th 
cranial nerve abnormality; a tremor; constructional apraxia; 
right field neglect; recall abnormality; severe post-
traumatic syndrome with headache, tremor, cranial nerve 
weakness, dementia, cortical apraxia, dizziness, insomnia, 
and all consistent with coup contrecoup injuries from the 
original brain trauma.  The veteran had been functionally 
impaired from his headache, which interfered with his daily 
life.  

During the VA psychiatric examination, the veteran's symptoms 
were primarily referable to anxiety.  The veteran reported 
that he got headaches when under pressure or stressed out.  
The veteran indicated that the pain got so bad that he would 
have to lie down.  On mental status examination, the veteran 
had good personal hygiene.  The veteran passed his mini 
mental status only just with some questions and some curing 
from the examiner.  The veteran's speech was coherent and 
goal directed but the veteran seemed to need cues as to 
specific dates and times.  The veteran acknowledged that he 
had difficulty remembering new information and some of the 
old information was a little vague too.  The veteran denied 
depression, and denied homicidal and suicidal tendencies.  
There was no evidence of a formal thought disorder.  The 
veteran's insight into his cognitive limitations appeared to 
be only fair.  His social judgment was beginning to show 
lapses in that for instance he did not take initiative 
regarding care and support of his child although in every 
other way he was an excellent support for his son.  Final 
diagnosis was that of headache syndrome secondary to remote 
closed head trauma; and anxiety disorder due to closed head 
trauma.  

The veteran was afforded other VA examinations in September 
1998.  During the cranial nerves examination, the veteran 
reported that his headaches occur approximately ten times per 
month and they can last from an hour to several hours.  The 
veteran denied any nausea, vomiting, photo or sonophobia with 
the headache.  On physical examination, the veteran was fully 
awake and oriented.  His memory registered 3/3 objects and 
recalled 2/3 objects without prompts and 3/3 objects with 
prompts.  He could recall that the current president was 
Clinton and that the one prior was Bush, however, prior to 
that he thought the president was Carter.  His language was 
fluent with normal naming, repetition and comprehension.  The 
veteran's cranial nerves II through XII were fully intact and 
there was no evidence of a VIIth cranial nerve palsy at that 
time, and no recollection on the veteran's part of ever 
having had a VIIth nerve palsy.  The impression was that of 
chronic pain since two motor vehicle accidents in the service 
with post-traumatic headache.  There was no evidence of a 
post concussive syndrome based on the veteran's history or on 
his examination.  

During the VA mental disorders examination in September 1998, 
the veteran reported that he became nervous and anxious 
during stressful events.  The veteran reported that he got 
headaches 3 to 4 times per week and that they lasted up to 
several hours.  The veteran denied feeling depressed.  
Appetite, energy and sleep were all good.  The veteran denied 
a history of panic attacks.  The veteran denied irritability 
and denied trouble with concentration.  The veteran appeared 
somewhat older than his stated age.  He was alert, 
cooperative, coherent, and oriented in three spheres.  He was 
sociable and talked freely and fluently about issues in his 
life.  He was in good spirits.  Affect and mood were normal 
range and level.  Thinking was logical.  Intellect did not 
appear to be significantly impaired.  The veteran did have 
some slight difficulty recalling past biographical events but 
this could be age appropriate.  

The diagnosis was that of anxiety disorder due to head 
trauma.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 70.  


II.  Legal Analysis

At the outset, the Board notes that the veteran's claim as to 
the issue of an increased rating for the service-connected 
post-traumatic encephalopathy with anxiety disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 1991 
& Supp. 2000).  

That is, the Board finds that the veteran has presented a 
plausible claim.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The service-connected post-traumatic encephalopathy with 
anxiety disorder is rated under Diagnostic Code 9304 for 
dementia due to head trauma.  Effective on November 7, 1996, 
VA revised the criteria for diagnosing and evaluating 
psychiatric disabilities.  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV).  61 Fed Reg. 52,700 (1996) (codified at 38 C.F.R. § 
4.125 (1999)).  The new criteria for evaluating psychiatric 
disabilities were codified at newly designated 38 C.F.R. § 
4.130 (1999).  The new rating criteria are sufficiently 
different from those in effect prior to November 7, 1996.  
Nonetheless, in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.  In light of Karnas, the Board will proceed 
to analyze the veteran's PTSD claim under both sets of 
criteria to determine if one is more favorable to the 
veteran.  

Under Diagnostic Code 9403, 38 C.F.R. § 4.132 (1996), a 50 
percent rating was for consideration where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; or when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

A 70 percent rating was applicable where the ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired; or when psychoneurotic 
symptoms were of such severity and persistence that there was 
a severe impairment in the ability to obtain or retain 
employment.  Finally, a 100 percent rating was applicable 
where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community; or where totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulted in profound retreat from mature behavior; or where 
the veteran was demonstrably unable to obtain or retain 
employment.  The three criteria for a 100 percent criteria 
were independent of one another and only one needed to be met 
in order to award a 100 percent rating.  Johnson v. Brown, 7 
Vet. App. 95, 99 (1994).  

Under the new criteria, Diagnostic Code 9411, 38 C.F.R. § 
4.130 (1999), a 50 percent rating is for consideration where 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In considering the competent evidence of record in light of 
the rating criteria, the Board finds that the level of 
disability of the veteran does not satisfy the criteria for 
the assignment of a rating in excess of 50 percent under 
either the old or new regulations.  As noted in the September 
1998 VA examination report, the veteran's complaints were 
limited to headache pain and anxiety.  The veteran denied 
panic attacks, suicidal and homicidal ideation, denied 
irritability and denied trouble with concentration.  He was 
alert, cooperative, coherent, and oriented in three spheres.  
He was sociable and talked freely and fluently about issues 
in his life.  He was in good spirits.  His affect and mood 
were normal range and level.  His thinking was logical.  His 
intellect did not appear to be significantly impaired.  Based 
on the examination findings, a GAF score of 70 was assigned.  

Thus, based on its review of the entire evidentiary record, 
the Board finds that the evidence of record does not show 
that the service-connected disability picture is manifested 
by more than considerable social and industrial impairment 
under the old rating criteria or more than occupational and 
social impairment with reduced reliability and productivity 
and difficulty in establishing and maintaining effective work 
and social relationships under the newer rating criteria.  
Findings reflective of severe social and industrial 
inadaptability or occupational and social impairment with 
deficiencies in most area such as work, school, family 
relations, judgment, thinking or mood and inability to 
establish and maintain effective relationships are not 
demonstrated in this case.  

In addition, Diagnostic Code 8045 contemplates ratings for 
brain disease due to trauma.  Under that code, purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma will be rated 
at 10 percent and no more under Diagnostic Code 9403.  This 
10 percent rating will not be combined with any other rating 
for a disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

While the veteran in this case does not appear to have a 
diagnosis of multi-infarct dementia associated with brain 
trauma, the veteran has been diagnosed with post-traumatic 
encephalopathy with anxiety disorder.  

In sum, the medical evidence does not support the assignment 
of a rating in excess of 50 percent for the veteran's 
service-connected disability manifested by symptoms of 
headache and anxiety under either the old or new criteria.  
Thus, the Board finds that the claim for an increase rating 
for the service-connected post-traumatic encephalopathy with 
anxiety disorder must be denied.  

The preponderance of the evidence is against the claim for an 
increased rating for the service-connected post-traumatic 
encephalopathy with anxiety disorder.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased rating for the service-connected post-traumatic 
encephalopathy with anxiety disorder is denied.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 1 -


